DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s correction in response to the notice of non-compliance is acknowledged.  Applicant is encouraged to continue to amend the withdrawn claims during prosecution to allow for rejoinder in the case of allowance of a generic claim.  
Applicant's arguments filed with respect to the drawing objection have been fully considered but they are not persuasive. At least paragraph [00104] uses reference character #321 to refer to both “drive unit” and “drive unit case”.  Accordingly, the drawing objection is maintained below.
Applicant’s arguments, filed with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claims no longer appear to invoke 35 U.S.C. 112(f), however, please see Specification Objection below.
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot. Applicant is arguing about limitations added in an amendment to create a new combination of limitations for examination.  Please see below for new grounds of rejection, necessitated by Amendment.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “321” has been used to designate both “drive unit” and “drive unit case”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Applicant has changed “drive unit” to “driver” and “water supply device” to “water supplier”, but has not made corresponding changes to the specification.  Applicant should include at least parenthetical reference in the specification to link previous terms “drive unit” and “water supply device” to “driver” and “water supplier” for clarity.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant should indent the limitations under “wherein the ice-fullness detecting lever includes:” and prior to “wherein the tray rotation shaft […]” for improved clarity regarding what the ice-fullness detecting lever includes versus further limitation of other claim elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the detecting unit is provided in a plate shape”.  Claim 1, upon which claim 4 depends has been amended to recite “wherein the ice-fullness detecting lever is provided in a plate shape”.  This causes a clarity issue because the detecting unit is a part of the detecting lever.  It is believed that Applicant intended the same plate shape requirement in both claims and that the recitation in claim 4 is redundant in view of the amendment to claim 1.  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawby et al. (US 4,628,699) in view of Boarman (US 2014/0165602: previously cited).
Regarding claim 1, Mawby et al. discloses an ice-making apparatus (see at least ice maker #20) for a refrigerator comprising: an ice tray which is provided (see at least ice tray #50) and has a plurality of shells for making ice (see at least ice pockets #51); a water supplier configured to supply water to the ice tray (see at least fill tube #19); an ice-fullness detecting lever which is provided below the ice tray and detects whether or not the ice which is separated from the ice tray by rotation thereof and stored is in a fullness state (see at least sensing arm/bail #60; column 5, lines 27-34); and a driver coupled to the ice tray and the ice-fullness detecting lever and configured to rotate the ice tray and the ice-fullness detecting lever (see at least electric motor #100; column 5, lines 34-36), wherein the driver includes (i) a tray rotation shaft that is coupled to the ice tray at a side thereof (see at least drive shaft #40; column 6, lines 62-65) and (ii) a lever rotation shaft that is coupled to the ice-fullness detecting lever below the tray rotation shaft (see at least rotatable drive member #62a; column 7, lines 31-40), and wherein the ice-fullness detecting lever includes: a connection portion that is connected to the lever rotation shaft and that extends in a direction away from the ice tray (see at least Figure 4, #62; column 5, lines 48-49); and a detection unit that is bent at an extended end portion of the connection portion, that extends along a longitudinal direction of the ice tray at a lower side of 
Mawby et al. does not disclose on a door.
However, it is noted that there are a finite number of locations available for positioning an ice maker tray in a refrigerator.  In this regard, it is noted that Boarman teaches positioning the ice maker (including the tray) in any compartment or door of the refrigerator (see at least paragraph [0052]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker and tray of Mawby et al. on a door, as taught by Boarman, since such is a suitable and known position for an ice maker and tray (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for unobstructed use of the main refrigerating and freezing compartments, thus allowing for accommodation of larger dishes/products.  
Regarding claim 2, Mawby et al. further discloses wherein a width of the detection unit is formed such that the ice-fullness detecting lever and the ice tray do not interfere with each other during the rotation operation thereof (see at least column 5, lines 53-56; column 8, lines 3-7: since they are disclosed as not interfering with each other, the width of bail #60 must be such that it does not interfere with the tray #50).
Regarding claim 3, Mawby et al. further discloses wherein a part of the connection portion which is connected with the detection unit has a reinforcing portion which is thicker than a portion thereof connected to the lever rotation shaft (see at least column 5, lines 48-49; Figures 4 and 9 connection portion #62 is thicker/wider at the portion that connects to the remainder of bail #60 than at the portion that connects to the rotatable drive member #62a).
Regarding claim 4, Mawby et al. further discloses wherein the detection unit is provided in a plate shape (see at least intermediate portion #64 of bail #60 has a plate shape), and wherein an inner surface of the detection unit facing the connection portion is inclined or rounded in an up and down direction (see at least column 5, lines 48-49; Figure 9: the portion of bail #60 curves upward to join with connection portion #62).
Regarding claim 5, Mawby et al. further discloses wherein a distance from the ice tray to a first end of the detection unit is greater than a width of an upper end of the shell in a state where the ice-fullness detecting lever is rotated for detection (see at least Figures 4 and 16, the bottom end of the bail #60 is further from the ice tray #50 than the width of the ice pocket(s) #51 when the bail #60 is rotated for detection).
Regarding claim 7, Mawby et al. further discloses wherein the driver is rotated with the ice-fullness detecting lever and the ice tray, and wherein the ice-fullness detecting lever starts rotating in a direction that the ice tray rotates (see at least Figure 16, #F-K: the lever and tray are both started rotating in an upward direction and then are later are both started rotating in a downward direction).
Regarding claim 8, Mawby et al. as modified by Boarman, above, further discloses wherein an upper end of the detection unit is inserted into a space between an outer surface of the shell and an inner surface of the door before the rotation of the ice-fullness detecting lever starts (see at least Mawby Figures 3 and 4 and Boarman paragraphs [0052] and [0072]: when positioned inside the door the ice detection unit will be accommodated in the space between the ice shell and the inside of the door), and wherein a lower end of the detection unit is rotated so 
Regarding claim 13, Mawby et al. as modified by Boarman, above, further discloses wherein the shell is formed so as to be widened from a lower side toward an upper side thereof (see at least Mawby et al. Figure 4, each ice pocket #51 is wider at the top than at the bottom), and wherein, in a stop state before the ice-fullness detecting lever starts the rotation thereof, at least a portion of the detection unit is accommodated in a space between an outer surface of the shell and an inside of the door (see at least Mawby et al. Figures 3 and 4 and Boarman paragraphs [0052] and [0072]: when positioned inside the door the ice detection unit will be accommodated in the space between the ice shell and the inside of the door).
Regarding claim 14, Mawby et al. further discloses wherein, based the ice-fullness detecting lever is rotated, the detection unit is rotated to a lower side of the ice tray along an outside of the ice tray at a side of the ice tray (see at least Figures 3 and 4, bail #60; column 5, lines 27-40).
Regarding claim 15, Mawby et al. further discloses wherein the lever rotation shaft is positioned at an eccentric position with respect to the tray rotation shaft (see at least column 7, lines 31-40, the axes about which the shafts for the ice tray and the lever are offset from one another, thus they are eccentrically located with respect to each other).
Regarding claim 16, Mawby et al. as modified by Boarman, above, further discloses wherein the door is a freezing chamber door which opens and closes a freezing chamber of the refrigerator (see at least Boarman paragraph [0052]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawby et al. in view of Boarman as applied to claim 1 above, and further in view of Lim (US 2010/0175398: previously cited).
Regarding claim 6, Mawby et al. in view of Boarman does not disclose further comprising: a reinforcing rib which protrudes along one end of the detection unit and starts to be in contact with the ice during the rotation of the ice-fullness detecting lever.
Lim teaches another ice-making apparatus having a detection unit further comprising: a reinforcing rib which protrudes along one end of the detection unit and starts to be in contact with the ice during the rotation of the ice-fullness detecting lever (see at least Figure 2, #44, which has a reinforcing rib along the entire perimeter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice-making apparatus of Mawby et al. in view of Boarman  with further comprising: a reinforcing rib which protrudes along one end of the detection unit and starts to be in contact with the ice during the rotation of the ice-fullness detecting lever, as taught by Lim, to improve the ice-making apparatus of Mawby et al. in view of Boarman by allowing for structural reinforcement only where necessary for correct operation, thus reducing material costs.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawby et al. in view of Boarman as applied to claim 1 above, and further in view of Chung et al. (US 2005/0257536: previously cited).
Regarding claim 9, Mawby et al. in view of Boarman does not disclose wherein a tray cover, which is in contact with a periphery of the ice tray, surrounds an upper side of the ice tray, and provides a cool air inlet into which cool air is introduced, is provided above the ice tray, and wherein a lever disposition portion, which extends to the lower side and defines a space 
Chung et al. teaches another ice-making apparatus wherein a tray cover, which is in contact with the periphery of the ice tray, surrounds an upper side of the ice tray, and provides a cool air inlet into which cool air is introduced, is provided above the ice tray (see at least Figure 2, insulating case #110 having cool air inlet #105 at the top), and wherein a lever disposition portion, which extends to a lower side and defines a space into which an upper end of the detection unit is accommodated, is provided on a lower end of the tray cover (see at least Figures 3-4 sensing lever #128 protrudes downward from the bottom of the insulating case #110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice-making apparatus of Mawby et al. in view of Boarman with wherein a tray cover, which is in contact with a periphery of the ice tray, surrounds an upper side of the ice tray, and provides a cool air inlet into which cool air is introduced, is provided above the ice tray, and wherein a lever disposition portion, which extends to the lower side and defines a space into which an upper end of the detection unit is accommodated, is provided on a lower end of the tray cover, as taught by Chung et al., to improve the ice-making apparatus of Mawby et al. in view of Boarman by providing isolation between the storage compartment and the ice maker (see at least Chung et al. paragraph [0039]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawby et al. in view of Boarman as applied to claim 1 above, and further in view of Kim (US 6,161,390: previously cited).
Regarding claims 10 and 11, Mawby et al. does not disclose further comprising: a freezing member protruding toward the ice tray and provided on an inner surface of the 
Kim teaches another ice-making apparatus with ice tray (see at least ice tray #52) and detecting lever (see at least lever #60) comprising a freezing release member protruding toward the ice tray and provided on an inner surface of the detection unit facing the ice tray (see at least toe catch #62), wherein the freezing release member is in contact with the ice tray between the shells during the rotation of the ice tray (see at least toe catch #62 contacting toe #70 of ice tray #52 which is situated along a region bridging multiple ice shells: thus the toe catch contacts the ice tray between shells); wherein, in a state where the ice tray is rotated by a set angle by the driver, the ice- fullness detecting lever starts rotating, and wherein, in a state where the ice-fullness detecting lever is stopped by freezing, based on the ice tray being rotated by the set angle, the freezing release member and the ice tray are in contact with each other (see at least column 4, line 53 through column 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice-making apparatus of Mawby et al. in view of Boarman with further comprising: a freezing member protruding toward the ice tray and provided on an inner surface of the detection unit facing the ice tray, wherein the freezing release member is in contact with the ice tray between the shells during the rotation of the ice tray; wherein, in a state where the ice tray is rotated by a set angle by the driver, the ice-fullness detecting lever starts rotating, and wherein, in a state where the ice-fullness detecting lever is stopped by freezing, based on the ice tray being rotated by the set angle, the freezing release member and the ice tray are in contact with each other, as taught by Kim, to improve the .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawby et al. in view of Boarman as applied to claim 1 above, and further in view of Choi (US 2013/0233010: previously cited).
Regarding claim 12, Mawby et al. in view of Boarman is silent regarding wherein the driver includes: a driving case in which the tray rotation shaft and the lever rotation shaft protrude; a motor disposed inside the drive case; a plurality of transmission gears connected to the motor;Page: 5 of 6 a tray rotation gear that is connected to a first side of the transmission gear and that has the tray rotation shaft; a lever rotation gear in which the lever rotation shaft is formed; and a connection member configured to connect to the transmission gear and to the lever rotation gear, wherein the connection member starts rotation of the lever rotation gear in a state where the ice tray is rotated by a set angle.
Choi teaches another ice-making apparatus wherein the driver includes: a driving case in which the tray rotation shaft and the lever rotation shaft protrude; a motor disposed inside the drive case (see at least motor #220); a plurality of transmission gears connected to the motor (see at least gears #300/#400/#500);Page: 5 of 6 a tray rotation gear that is connected to a first side of the transmission gear and that has the tray rotation shaft (see at least cam gear #300); a lever rotation gear in which the lever rotation shaft is formed (see at least spin gear #500); and a connection member configured to connect the transmission gear to the lever rotation gear (see at least operating lever #400), and wherein the connection member starts rotation of the lever rotation gear in a state where the ice tray is rotated by a set angle (see at least paragraphs [0029]; [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice-making apparatus of Mawby et al. in view of Boarman with wherein the driver includes: a driving case in which the tray rotation shaft and the lever rotation shaft protrude; a motor disposed inside the drive case; a plurality of transmission gears connected to the motor;Page: 5 of 6 a tray rotation gear that is connected to a first side of the transmission gear and that has the tray rotation shaft; a lever rotation gear in which the lever rotation shaft is formed; and a connection member configured to connect to the transmission gear and to the lever rotation gear, wherein the connection member starts rotation of the lever rotation gear in a state where the ice tray is rotated by a set angle, as taught by Choi, to improve the ice-making apparatus of Mawby et al. in view of Boarman by allowing for a more reliable and compact ice-making apparatus (see at least Choi paragraphs [0044]-[0045]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763